Citation Nr: 1026835	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-30 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to April 
1962.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was afforded a Videoconference Board hearing in May 
2010.  A transcript of the testimony offered at this hearing has 
been associated with the record.  Following this hearing, the 
Veteran submitted evidence that has not yet been considered by 
the RO.  In this regard, the Board may consider this evidence in 
the first instance because the Veteran has waived initial RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that he has PTSD due to a military 
sexual trauma (MST).  He has reported that this incident occurred 
late in the evening and that no one else was in the shower.  He 
reported that the men placed a shower curtain over his head and 
took turns raping him.  He related that he was also assaulted.  
He stated that at the time of this alleged incident he did not 
know his assailants, but was later able to identify them by 
looking at a military yearbook.  Following the assault, the 
Veteran reported that he felt shock, fear, shame and rage.  He 
stated that he went to his First Sergeant and told him about the 
assault, but that the First Sergeant told him that it would be 
unlikely that he would be believed because it was his word 
against the three alleged assailants.  He related that thereafter 
he told his father about the incident while home on Christmas 
leave and that his father voiced concern because the Veteran had 
expressed a desire to kill the alleged assailants; however, upon 
returning to base the alleged assailants had been moved and he 
was unable to get information as to where they had gone.  He 
stated that without his knowledge or approval, his father wrote 
to the military asking that he be released from active duty and 
that he felt that, perhaps, in response to this writing that he 
was released from the Air Force despite his desire to remain in 
service.

In May 2010 the Veteran offered further testimony before the 
Board wherein he discussed the aforementioned MST in detail.  He 
further explained when he informed his father of his intent to 
kill the alleged assailants that his father intervened by 
"g[etting] some senator to write to the base commander" and 
then "[he] was out of the Air Force."  His wife, on the other 
hand, explained that his mother went to the Red Cross to 
complain.  The Veteran related, in this regard, that his mother 
"never did tell" him what she said to the Red Cross.  

The Veteran explained that he did not tell his wife about the MST 
until about two years after they were married in 1962.  The 
Veteran's wife related that following the alleged MST that she 
could not touch him if he was awake as he startled easily.  She 
related that he was a difficult person to live with and was 
isolative and avoided showering around other men.  She related 
that his behavior was "[g]ood" and "excellent" prior to his 
alleged MST.  The Veteran described that following the alleged 
incident he was hypervigilant and carried a boot knife with him 
at all times and was unable to sleep in the company of men, as 
his job often required him to do.  The Veteran testified that he 
first sought mental health treatment through VA in 2001, although 
he had received VA treatment for other maladies prior thereto.  

For posttraumatic stress disorder, service connection requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The evidence required to 
support the occurrence of an in-service stressor varies depending 
on whether the Veteran was engaged in combat with the enemy.  If 
the evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f).

Where VA determines that a Veteran did not engage in combat, the 
Veteran's lay testimony, by itself, will not be sufficient to 
establish the alleged stressor.  Instead, the record must contain 
service records or other independent credible evidence to 
corroborate the Veteran's testimony as to the alleged stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service 
records which are available must support and not contradict the 
Veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Where the Veteran did not engage in combat with the enemy, the 
Court has held that credible supporting evidence means that the 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor; nor can 
credible supporting evidence of the actual occurrence of an in-
service stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, if the Veteran's claimed stressor is not combat-
related, uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Rather, the 
record must contain service records or other credible supporting 
evidence to support a Veteran's testimony as to the occurrence of 
the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 
3.304(f) (2009).

Additionally, evidence of behavior changes following a claimed 
assault is relevant evidence.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(4) (2009).

A review of the Veteran's service treatment records discloses no 
psychiatric complaints or diagnoses.  In fact, upon discharge the 
Veteran's psychiatric state was normal upon clinical examination.  
See April 1962 report of examination.  At discharge the Veteran 
denied having ever had frequent or terrifying nightmares, 
depression or excessive worry and nervous trouble of any sort.  
See April 1962 report of medical history.  A review of the 
Veteran's personnel records further shows that he received a 
hardship discharge in April 1962.  In this regard there are 
numerous letters that show he and his family requested that he be 
discharged to support his family as his father's illness rendered 
him incapable of doing so.  See e.g. letter from the Veteran's 
mother dated in February 1962 and letter from the Veteran titled 
"Request for Hardship Discharge" dated in March 1962.  

Despite the absence of corroboration of his reported stressor in 
his service personnel and service personnel records, the Board 
recognizes that he did leave the military early under unusual 
circumstances.  Furthermore, the Board also recognizes that 38 
C.F.R. § 3.304(f)(4) provides for other types of corroboration of 
a sexual assault, and that the testimony of the Veteran's wife is 
among the type of evidence contemplated by that regulation.  In 
addition, the Veteran has also submitted competent medical 
evidence showing that he has been given a diagnosis of PTSD based 
on his claimed sexual trauma.

Given the disparity, however,  between the Veteran's statements 
as to the circumstances under which he left service, and the 
information contained in his personnel records, the Board finds 
that further development is necessary.  As noted, 38 C.F.R. § 
3.304(f)(3) provides examples of various types of evidence that 
could corroborate a claimed personal assault.  38 C.F.R. § 
3.304(f)(3) further provides that VA may submit any such evidence 
as is described under that provision to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  In essence, unlike 
claims for PTSD that do not involve an assertion of personal or 
sexual assault, VA can take into account the opinion of a medical 
professional as to the likelihood that the stressor actually 
occurred, rather than just relying on such a professional to 
determine whether or not a stressor supports a diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records 
pertaining to the Veteran's PTSD since 
September 2008 and associate these records 
with the claims folder.  Any negative reply 
should be included in the claims folder.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the likelihood 
that the Veteran's claimed personal assault 
actually took place, and if so, whether his 
PTSD is the result of that stressor.  The 
complete claims folder should be provided to 
the examiner, and the examiner should be 
asked to specifically state that the complete 
folder has been reviewed, to include service 
treatment and personnel records.  The 
examiner should be asked to provide a 
specific opinion as to the likelihood that 
the alleged stressor actually occurred, and 
if so, whether it is as least as likely as 
not that his PTSD or any other psychiatric 
disorder found to be present is related to 
such stressor.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
claimed assault took place, and whether it is 
at least as likely as not that the Veteran's 
PTSD or other psychiatric disorder is related 
to the incident.  Any and all opinions must 
be accompanied by a complete rationale.

The clinician is also advised that the term 
"as likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as likely" 
support the contended causal relationship; 
"less likely" weighs against the claim.  
If, for any reason, the clinician is unable 
to offer an opinion, this should be noted and 
explained in the report.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case ("SSOC") 
and afforded the opportunity to respond 
thereto.  The matter should then be returned 
to the Board, if in order, for further 
appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


